 

Case 1:19-cr-00802-GBD Document 27 Filed 03/30/20 Page 1of1

305 Madison Avenue
New York, NY 10165
T: 212-922-1080
F: 212-049-8255

 

tlaym An Cs , yes
hye
Ro S ef) Cr on i isabelle A. Kirshner
5 Partner
| kirshner@clayro.com

SON pe mA AT a NI AT COMER

 

~TwAY torah a SVE

   

 

March 29,2020

 

BY ECF SQ.-ORDERED:

ym,
Hon. George Daniels b Donk
United States District Court Gyoree. Daniels, U.S.D.J.
500 Pearl Street it
New York, N.Y. 10007 Dated: iAR 3 59 2020

 

 

Re: United States v. Aron Fried
19 Crim. 802 (GBD)

Dear Judge Daniels:

We are the attorneys for Aron Fried, the above named defendant. | am writing to seek
permission for Mr. Fried to travel to Florida for the upcoming Jewish holiday of Passover.

Mr. Fried would like to drive to Florida with his family. If permission is granted, he
intends to leave New Jersey on April 5 and return on April 19, 2020. He intends to stay at a
private home,with only his family, which is located at 7841 Palmilla Court, Reunion, Fla.

| have communicated with Pre-trial services and the US Attorney’s Office and neither
have any objection to this request.

Thank you for your attention to this matter.

Very truly yours,

= A e. e
